DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-8) in the reply filed on 10/29/2020 is acknowledged.
Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 106406612) in view of Aramatsu (U.S. 2007/0200993).  

Regarding claim 1, Huang discloses an array substrate (300, Fig. 3; page 5, para [0180]), comprising: 
a base plate (21, Figs. 2-3; page 4, para [0157]); 
a plurality of spaced and parallel scan lines (G, Fig. 3; page 4, para [0144]), which are arranged on a surface of the base plate; 
a plurality of spaced and parallel data lines (S, Fig. 3; page 4, para [0144]), which are arranged on the base plate, the plurality of data lines (S, Fig. 3) and the plurality of scan lines (G, Fig. 3) being perpendicular but not connected to each other (page 4, para [0144]); 
a plurality of spaced touch signal lines (T, Fig. 3; page 4, para [0144]), the plurality of touch signal lines (T, Fig. 3) being located on the base plate, the touch signal lines (T, Fig. 3) corresponding, in a one to one manner, to and parallel with the data lines (S, Fig. 3); 
a data line driving chip (15, Fig. 3; page 6, para [0210]), the data line driving chip comprising pins that correspond, in a one to one manner, to and are electrically connected to the plurality of data lines (S, Fig. 3); and 
a scan line driving circuit (14, Fig. 3; page 6, para [0210]); 
wherein the base plate (21, Figs. 2-3) comprises four edge frame parts (upper edge portion of 300, right edge portion of 300, bottom edge portion of 300, left edge portion of 300, 

Huang does not expressly disclose that the plurality of touch signal lines (T, Fig. 3) comprise multiple non-touch-signal-transmitting lines, each of the scan lines (G, Fig. 3) being electrically connected to at least one of the non-touch-signal-transmitting lines, the scan driving circuit (14, Fig. 3) comprising pins that are electrically connected to the non-touch-signal-lines, the scan driving circuit (14, Fig. 3) and the data line driving chip (15, Fig. 3) being respectively set on the same one of the edge frame parts (upper, right, bottom, or left edge portion of 300, Fig. 3) of the base plate (21, Figs. 2-3).  However, Aramatsu discloses an array substrate (2, Fig. 1; page 3, para [0037]) comprising a scan line driving circuit (GDR, Fig. 1; page 3, para [0043]) and a data line driving chip (SDR, Fig. 1; page 3, para [0043]) disposed on a same edge of the array substrate (such as bottom edge 2a of array substrate 2, Fig. 1; page 3, para [0043]), a plurality of spaced and parallel scan lines (GW, Fig. 1; page 3, para [0039]), each of the scan lines (GW, Fig. 1) being electrically connected to at least one of a plurality of non-touch-signal-transmitting lines (GL, Fig. 1; page 3, para [0041]), the scan line driving circuit (GDR, Fig. 1) comprising pins that are electrically connected to the non-touch-signal-transmitting lines (GL, Fig. 1; page 3, para [0043]) in order to configure an array substrate that minimizes the space required to mount semiconductor elements for driving a liquid crystal display (page 2, para [0024]).  



Regarding claim 7, Huang as modified by Aramatsu discloses an array substrate with all the limitations above and further discloses wherein the base plate (Huang: 21, Figs. 2-3) further comprises an effective display zone (Huang: 10, Figs. 1-3; page 3, line 108), the four edge frame parts (Huang: upper edge portion of 300, right edge portion of 300, bottom edge portion of 300, left edge portion of 300, Fig. 3) surrounding the effective display zone (Huang: 10, Figs. 1-3).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 106406612) in view of Aramatsu (U.S. 2007/0200993) as applied to claim 1 above and further in view of Kim (U.S. 2016/0188063).

Regarding claim 2, Huang as modified by Aramatsu discloses an array substrate with all the limitations above but does not expressly disclose wherein the plurality of scan lines (Huang: G, Fig. 3), the plurality of data lines (Huang: S, Fig. 3), and the touch signal lines (Huang: T, Fig. 3) are located on different layers and the plurality of scan lines (Huang: G, Fig. 3), the plurality of data lines (Huang: S, Fig. 3), and the plurality of touch signal lines (Huang: T, Fig. 3) are stacked, in sequence, on the base plate (Huang: 21, Figs. 2-3).  However, Kim discloses an array substrate (Fig. 5; page 3, para [0074]) comprising a plurality of scan lines (GL/121, Figs. 3 and 5; page 3, para [0051]), a plurality of data lines (DL, Figs. 3 and 5; page 3, para [0051]), and a touch signal lines (SL, Figs. 3 and 5; page 2, para [0038]) that are located on different layers and the plurality of scan lines (GL/121, Figs. 3 and 5; page 3, para [0051]), the plurality of data lines (DL, Figs. 3 and 5; page 3, para [0051]), and the plurality of touch signal lines (SL, Figs. 3 and 5; page 2, para [0038]) are stacked, in sequence, on a base plate (111, Figs. 3 and 5; page 4, para [0075]) in order to isolate each of the plurality of scan lines, the plurality of data lines, and the touch signal lines from each other to prevent electrical shorting (Fig. 5).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the plurality of scan lines (Huang: G, Fig. 3), the plurality of data lines (Huang: S, Fig. 3), and the touch signal lines (Huang: T, Fig. 3) of 

Regarding claim 3, Huang as modified by Aramatsu and Kim discloses an array substrate with all the limitations above and further discloses wherein the base plate (Huang: 21, Fig. 2) comprises a plurality of pixel units (Huang: 111, Figs. 2-3; page 3, lines 102-107) arranged thereon in an array (Fig. 3; page 3, line 102), each of the data lines (Huang: S, Fig. 3) corresponding to one row of the pixel units (Huang: pixel units 111 along S, Fig. 3) and connected to each of the pixel units (Huang: 111, Fig. 3) of the row of pixel units (Huang: pixel units 111 along S, Fig. 3), the scan lines (Aramatsu: GW, Fig. 1; Huang: G, Fig. 3) and the non-touch-signal-transmitting lines (Aramatsu: GL, Fig. 1) being connected (Aramatsu: Fig. 1; page 3, para [0041]).

Huang as modified by Aramatsu and Kim does not expressly disclose that the data lines (Huang: S, Fig. 3) are connected to each of the pixel units (Huang: 111, Fig. 3) via a through hole and that the scan lines (Aramatsu: GW, Fig. 1; Huang: G, Fig. 3) and the non-touch-signal-transmitting lines (Aramatsu: GL, Fig. 3) are connected through a via.  However, official notice is taken that it is well known to one of ordinary skill in the art before the time of the effective 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the data lines (Huang: S, Fig. 3) of Huang as modified by Aramatsu and Kim such that the data lines (Huang: S, Fig. 3) are electrically connected to each of the pixel units (Huang: 111, Fig. 3) via a through hole in an insulating layer separating the data lines and the pixel units (Huang: Fig. 2) and to configure the scan lines (Aramatsu: GW, Fig. 1; Huang: G, Fig. 3) such that the scan lines (Aramatsu: GW, Fig. 1; Huang: G, Fig. 3) and the non-touch-signal-transmitting lines (Aramatsu: GL, Fig. 3) are electrically connected via a through hole in an insulating layer separating the scan lines and the non-touch-signal-transmitting lines (Kim: Fig. 5) in order to electrically connect the respective lines that are formed in different layers separated by an insulating layer as is well known in the art.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 106406612) in view of Aramatsu (U.S. 2007/0200993) and Kim (U.S. 2016/0188063) as applied to claim 3 above and further in view of Nakata et al. (U.S. 2015/0168758).

Regarding claim 5, Huang as modified by Aramatsu and Kim discloses an array substrate with all the limitations above and further discloses wherein the scan lines (Aramatsu: GW, Fig. 1; Huang: G, Fig. 3) and the non-touch-signal-transmitting lines (Aramatsu: GL, Fig. 1) are 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the plurality of connection layers (Nakata: 19cg and 11cg, Fig. 3; page 8, para [0133]) of Nakata arranged between the scan lines (Aramatsu: GW, Fig. 1; Huang: G, Fig. 3) and the non-touch-signal-transmitting lines (Aramatsu: GL, Fig. 1) in a via through hole portion of Huang as modified by Aramtsu and Kim such that each of the connection layers (Nakata: 19cg and 11cg, Fig. 3) is being set at a connection between the scan lines (Aramatsu: GW, Fig. 1; Huang: G, Fig. 3) and the non-touch-signal-transmitting lines (Aramatsu: GL, Fig. 1), such that the scan lines and the non-touch-signal-transmitting lines are connected through the connection layers in order to obtain the benefits of reliably connecting two conductive lines that are formed on different layers to each other as 

Regarding claim 6, Huang as modified by Aramatsu, Kim, and Nakata discloses an array substrate with all the limitations of claim 5 above but does not expressly disclose wherein the data lines (Huang: S/221, Figs. 2-3) and the connection layers (Nakata: such as 11cg, Fig. 3) are located on the same layer and formed in the same step of operation.  However, Examiner notes that it would have been obvious for one of ordinary skill in the art before the time of the effective filing of the claimed invention to form the data lines (Huang: S/221, Figs. 2-3) and the connection layers (Nakata: such as 11cg, Fig. 3) to be located on the same layer and formed in the same step of operation in order to obtain the benefits of increasing the efficiency of the manufacturing process by forming different conductive layers in the same layer from the same step of operation as is well known in the art.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 106406612) in view of Aramatsu (U.S. 2007/0200993) as applied to claim 7 above and further in view of Fukuoka et al. (U.S. 2014/0211136).

Regarding claim 8, Huang as modified by Aramatsu discloses an array substrate with all the limitations above but does not expressly disclose wherein the ones of the edge frame parts (Huang: such as bottom portion of 300, left edge portion of 300, and upper portion of 300, Fig. 3) that are other than the one (Huang: such as right edge portion of 300, Fig. 3) that is provided with the scan driving circuit (Huang: 14, Fig. 3) and/or the data line driving chip (Huang: 15, Fig. 3) have a width that is 0.1mm-0.3mm.  However, Fukuoka discloses an array substrate (AR, Fig. 1; page 2, para [0017]) comprising edge frame parts (PRA, Fig. 1; page 3, para [0022]) disposed outside of an active display region (ACT, Fig. 1; page 3, para [0022]) that can be configured to have a width of less than 1 mm (Fig. 1; page 3, para [0022]) in order to narrow the edge frame parts and maximize the area of the active display region.

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the ones of the edge frame parts (Huang: such as bottom portion of 300, left edge portion of 300, and upper portion of 300, Fig. 3) that are other than the one (Huang: such as right edge portion of 300, Fig. 3) that is provided with the scan driving circuit (Huang: 14, Fig. 3) and/or the data line driving chip (Huang: 15, Fig. 3) of Huang as modified by Aramatsu to have a width that is less than 1 mm (Fukuoka: Fig. 1; page 3, para [0022]), such as 0.1mm-0.3mm, in order to obtain the benefits of narrowing the edge .

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the array substrate of claim 4 having all the combination of features including wherein the non-touch-signal-transmitting lines further comprise a curved section and a straight line section connected to the curved section, the straight line section having an orthogonal projection that is coincident with the data lines in a vertical direction, the via being located in the curved section, the curved section curving and detouring around the through hole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C LEE/Primary Examiner, Art Unit 2871